 Case 2:21-cv-00044-JRG Document 15 Filed 06/14/21 Page 1 of 68 PageID #: 98




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

 STINGRAY IP SOLUTIONS, LLC,                       §
                                                   §
         Plaintiff,                                §
                                                   §
 v.                                                § JURY TRIAL DEMANDED
                                                   §
 SIGNIFY N.V.,                                     §
 SIGNIFY (CHINA) INVESTMENT CO.,                   § CIVIL ACTION NO. 2:21-CV-00044-
 LTD.,                                             § JRG
 SIGNIFY HONG KONG LIMITED,                        §
 SIGNIFY NETHERLANDS B.V., and                     §
 SIGNIFY POLAND SP. Z.O.O.,                        §
                                                   §
          Defendants.                              §

      PLAINTIFF’S FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT
        Plaintiff Stingray IP Solutions, LLC (“Stingray” or “Plaintiff”) files this First Amended

Complaint in this Eastern District of Texas (referred to herein as “this District”) against Signify

N.V., Signify (China) Investment Co., Ltd., Signify Hong Kong Limited, Signify Netherlands

B.V., and Signify Poland Sp. z.o.o. (collectively referred to as “Signify Defendants” or

“Defendants”) for infringement of U.S. Patent No. 7,082,117 (the “’117 patent”), U.S. Patent No.

7,224,678 (the “’678 patent”), U.S. Patent No. 7,440,572 (the “’572 patent”), and U.S. Patent No.

7,616,961 (“the “’961 patent”), which are referred to herein as the “Asserted Patents.

                                        THE PARTIES

        1.    Stingray IP Solutions, LLC is a Texas limited liability company, located at 6136

Frisco Sq. Blvd., Suite 400, Frisco, TX 75034.

        2.    On information and belief, Defendant Signify N.V. (referred to herein as “Signify

NV”) is a public company with limited liability incorporated under the laws of the Netherlands.

Its principal place of business is located at High Tech Campus 48, 5656 AE Eindhoven, The

PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                          1
 Case 2:21-cv-00044-JRG Document 15 Filed 06/14/21 Page 2 of 68 PageID #: 99




Netherlands. Signify NV was established as “Philips Lighting” in 2016 after spinning off from

Koninklijke Philips N.V., then changed its name to Signify N.V. in 2018. Signify NV is the “parent

company of the Signify group.” The term “Signify,” as used herein shall refer to Defendant Signify

NV and its subsidiaries in the “Signify group,” which include, but are not limited, to other

defendants named in this lawsuit. See also Annual Report 2020, SIGNIFY, at 62,

https://www.signify.com/static/2020/signify-annual-report-2020.pdf (tying the term “Signify” to

Section 2:24b of the Dutch Civil Code, which refers to a group as “an economic unit in which legal

persons and commercial partnerships are organizationally interconnected”) (last visited June 7,

2021); see also Article 24b Definition of a ‘group’, DUTCH CIVIL CODE, available at

http://www.dutchcivillaw.com/civilcodebook022.htm (last visited June 8, 2021).

          3.    Signify NV “operates in many countries,” including the U.S., “via its subsidiaries and

affiliated companies as well as a limited number of branch offices, which primarily act under the

Signify        trade    name.”      See     Annual      Report      2020,     SIGNIFY,      at    62,

https://www.signify.com/static/2020/signify-annual-report-2020.pdf (last visited June 7, 2021).

As the parent company of about 150 subsidiaries operating in 74 countries, including the U.S.,

Signify NV participates in the management and operations of three divisions of Signify for Signify

products: Division Digital Solutions, Division Digital Products, and Division Conventional

Products. See Annual Report 2020, SIGNIFY, at 29, https://www.signify.com/static/2020/signify-

annual-report-2020.pdf (last visited June 7, 2021). In particular, among other duties, “[t]he Board

of Management is responsible for the establishment and adequate functioning of a system of

governance, risk management and internal controls in the company.” Id. at 77 (Statement of the

Board of Management of Signify NV). Moreover, the Board of Management is the “chief operating




PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                             2
Case 2:21-cv-00044-JRG Document 15 Filed 06/14/21 Page 3 of 68 PageID #: 100




decision maker” of the operating segments which are “components of Signify’s business

activities.” Id. at 90.

        4.    On information and belief, Defendant Signify (China) Investment Co., Ltd. (referred

to herein as “Signify China”) is a limited liability company organized under the laws of the

People’s Republic of China (“China”), with its principal place of business located at Building No.

9 Lane 888, Tian Lin Road, Shanghai, China and/or No. 8 Min Tai Road Economy Development

Zone, Yizheng, Jiangsu province. Signify China was formerly known as “Philips Lighting (China)

Investment Co., Ltd.” and is a wholly owned and controlled subsidiary of Signify NV. See Annual

Report 2020, at 107 (listing Signify China as a 100% owned and consolidated company). Signify

China designs, develops, manufactures Signify products for importation, distribution, and sale in

the United States.

        5.    On information and belief, Defendant Signify Hong Kong Limited (referred to herein

as “Signify HK”) is a limited liability company organized under the laws of Hong Kong, China,

with its principal place of business located at 20th Floor, Tower 2, Enterprise Square One No. 9

Sheung Yuet Road, Kowloon Bay, Hong Kong, China. See Signify Hong Kong, SIGNIFY,

https://www.signify.com/en-hk/contact (last visited June 7, 2021). Signify HK is a wholly owned

and controlled subsidiary of Signify NV. See Annual Report 2020, at 107 (listing Signify HK as a

100% owned and consolidated company). Signify HK imports Signify products into the U.S. for

distribution and sale by U.S. based subsidiaries of Signify and by third-party distributors.

        6.    On information and belief, Defendant Signify Netherlands B.V. (referred to herein as

“Signify Netherlands”) is a corporation organized under the laws of the Netherlands, with its

principal place of business located at High Tech Campus 48, 5656 AE Eindhoven. Signify

Netherlands is a wholly owned (indirectly) and controlled subsidiary of Signify NV. See Annual


PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                         3
Case 2:21-cv-00044-JRG Document 15 Filed 06/14/21 Page 4 of 68 PageID #: 101




Report 2020, at 107 (listing Signify Netherlands as a 100% owned and consolidated company).

Defendant Signify Netherlands shares the same corporate office/headquarters with its direct parent

Signify Holding B.V. (a corporation formed under the laws of The Netherlands) and with

Defendant Signify NV, which is the parent company of all Signify subsidiaries. Signify

Netherlands imports Signify products into the U.S. for distribution and sale by U.S. based

subsidiaries of Signify and by third-party distributors.

       7.    On information and belief, Defendant Signify Poland Sp. z.o.o. (referred to herein as

“Signify Poland”) is a limited liability company organized under the laws of Poland, with its

principal place of business located at Al. Jerozolimskie 195B, 02-222 Warszawa, Poland. Signify

Poland is a wholly owned and controlled subsidiary of Signify NV. See Annual Report 2020,

SIGNIFY, at 107 (listing Signify Poland as a 100% owned and consolidated company). Signify

Poland operates production sites in Poland to design develop, and manufacture Signify products

for importation, distribution, and sale in the United States.

       8.    On information and belief, the Signify Defendants maintain a corporate presence in

the United States via at least Signify NV’s wholly-owned (indirectly) and controlled U.S.-based

subsidiary Signify North America Corporation (“Signify NA”), among other subsidiaries and

affiliates. See Annual Report 2020, SIGNIFY, at 107, https://www.signify.com/static/2020/signify-

annual-report-2020.pdf (listing Signify NA as a 100% owned and consolidated company) (last

visited June 7, 2021). Signify NA is organized under the laws of the state of Delaware, with its

principal place of business located at 200 Franklin Square Drive, Somerset, New Jersey 08873.

Signify NA is registered to do business in Texas and has a place of business located at 1611 Clovis

R Barker Rd, San Marcos, TX 78666. As part of its activities in the United States, Signify NA

receives Signify products shipped by the Signify group, including, but not limited to, the Signify


PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                          4
Case 2:21-cv-00044-JRG Document 15 Filed 06/14/21 Page 5 of 68 PageID #: 102




Defendants. These Signify products are distributed, offered for sale and sold by Signify NA as part

of and on behalf of the Signify group, which includes the Defendants in this lawsuit.

       9.    On information and belief, Signify NA is wholly owned by the Genlyte Group Inc.

(referred to herein as “Genlyte”), a corporation organized under the laws of Delaware and having

its principal office in 200 Franklin Square Drive, Somerset NJ 00873. Genlyte is wholly owned by

Signify Holding B.V., a corporation organized under the laws of The Netherlands. And Signify

Holding B.V. is wholly owned by Defendant Signify NV. Genlyte is engaged in the business of

manufacturing and selling luminaires and lighting fixtures.

       10.   On information and belief, the Signify Defendants may also be served with process

in the U.S. through at least Signify NA, including via its corporate officers and via Signify NA’s

registered agent for service of process, Corporation Service Company, at 251 Little Falls Dr.,

Wilmington, Delaware 19808. Signify NA operates as least as an agent (e.g., a managing or general

agent) for the Signify Defendants under Federal Rule of Civil Procedure 4(h)(1)(B) and/or is the

alter ego of one or more of the Signify Defendants.

       11.   On information and belief, Signify states that it “is the world leader in lighting.”

Annual Report 2020, SIGNIFY, at 2. Signify has seven manufacturing sites in the United States. Id.

at 28. In its Digital Products division, Signify offers products under at least two “smart home

lighting brands, Philips Hue and WiZ Connected.” See Annual Report 2020, SIGNIFY, at 18. In

2020, worldwide sales, including from the U.S., of Signify’s Digital Products were €2.29 billion

EUR (about $2.79 billion U.S. dollars). Id. at 25. Signify also holds €2.26 billion EUR (about

$2.76 billion U.S. dollars) worth of tangible and intangible assets in the United States. Signify

(formerly Philips Lighting) introduced the Philips Hue line of products in 2012, which provided




PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                          5
Case 2:21-cv-00044-JRG Document 15 Filed 06/14/21 Page 6 of 68 PageID #: 103




connected lighting for consumers. Id. at 24-25. These products allow users to “control lights

wirelessly through apps and smart devices, with their voice or with remote control switches.” Id.

       12.   On information and belief, in 2019, Signify acquired full ownership of WiZ

Connected Lighting Company Ltd. (“WiZ”) for its “WiFi-based connected lighting” products.

Annual Report 2019, SIGNIFY, at 7, https://www.signify.com/static/2019/signify-annual-report-

2019.pdf (last visited June 8, 2021). The acquisition “enables Signify to extend its leadership by

stepping into the Wi-Fi-based smart lighting market.” Id. at 25. WiZ is a “lighting software

solutions company based in Hong Kong” that is “deployed in 40 countries across the Americas,

Europe,    the   Middle    East    and   Asia    Pacific.”   WiZ    –   About,    WIZ CONNECTED,

https://www.wizconnected.com/en-MY/about-wiz/ (last visited January 29, 2021). Signify made

the acquisition in order to “address a larger customer base in the growing market of Wi-Fi-based

lighting.” Id. WiZ provides “an open IoT [Internet-of-Things] platform” with an “easy-to-use,

scalable solution” that is “accessible to all lighting and electrical vendors.” Id.

       13.   On information and belief, in 2020, Signify announced an expansion of WiZ product

availability in the United States, increasing the variety of bulbs, downlights, lightstrips, and

accessories available to U.S. customers. See Signify US expands WiZ Connected Ecosystem,

SIGNIFY, https://www.signify.com/en-us/our-company/news/press-releases/2020/20200827-wiz-

launches-a-brand-new-generation-of-products (August 27, 2020). Recently, WiZ developed

ROBUST, a “new Wi-Fi + Bluetooth mesh architecture” that is being rolled out on its products as

of the first quarter of 2021 and will also be implemented on other existing WiZ products. WiZ –

Innovation, WIZ CONNECTED, https://www.wizconnected.com/en-MY/innovation/ (last visited

January 29, 2021). WiZ products and other Signify products connect to users’ Wi-Fi networks and

are controlled by the WiZ mobile application, which is available on iOS or Android and can


PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                         6
Case 2:21-cv-00044-JRG Document 15 Filed 06/14/21 Page 7 of 68 PageID #: 104




integrate with Amazon Alexa, Google Home, or Siri. Signify US expands WiZ Connected

Ecosystem, SIGNIFY, supra. The acquisition of WiZ “further extended the accessibility of

consumer connected lighting…enabling users “to connect via WiFi, Bluetooth, or via the Philips

Hue bridge.” WiZ also offers its products as an OEM component for third-party manufacturers.

See, e.g., WiZ Connected, OEM Partnerships, WIZ CONNECTED LIGHTING CO., LTD.

https://www.wizconnected.com/en-MY/oem/ (last visited June 9, 2021). The CEO of Signify and

member of Defendant Signify NV’s Board of Management states that “[w]e are very pleased to

join forces with the teams of WiZ Connected who have developed a great technology platform

enabling us to address a larger customer base in the growing market of Wi-Fi-based lighting.” Id.

       14.   On information and belief, in 2020, Signify acquired Cooper Lighting, LLC (“Cooper

Lighting”) as a consolidated and controlled subsidiary. See Annual Report 2020, SIGNIFY, at 23,

106-107 (identifying Cooper Lighting as a material acquisition). Cooper Lighting provides

“professional lighting, lighting controls, and connected lighting.” Id. at 23. Cooper Lighting is a

limited liability company headquartered in Peachtree City, Georgia and provides its products under

the “Halo, McGraw, Metalux and StreetWorks” brands. Id. at 106.

       15.   On information and belief, Signify NV controls its consolidated subsidiaries

identified at least in Signify’s Annual Report 2020, including, but not limited to, Defendants

Signify China, Signify HK, Signify Netherlands, and Signify Poland and other subsidiaries Signify

NA (US based), and Cooper Lighting (US based)). See Annual Report 2020, SIGNIFY, at 107

(identifying Signify’s “material subsidiaries” and stating that “[t]he Consolidated financial

statements comprise the assets and liabilities of approximately 150 legal entities.”). In that report

it states, in relevant part, “[t]he Consolidated financial statements comprise the financial

statements of Signify N.V. and all subsidiaries it controls (i.e., when it is exposed, or has rights, to


PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                               7
Case 2:21-cv-00044-JRG Document 15 Filed 06/14/21 Page 8 of 68 PageID #: 105




variable returns from its involvement with the investee and has the ability to affect those returns

through its power over the investee).” Id. at 91. The report further adds that “[s]ubsidiaries are

fully consolidated from the date that control commences until the date that control ceases.” Id.

Each of the listed consolidated subsidiaries, by nature of being controlled by Signify NV, is an

agent and/or alter ego of Signify NV, as the parent of the Signify group.

       16.   Through offers to sell, sales, imports, distributions, and other related agreements with

affiliates, distributors, and customers operating in and maintaining a significant business presence

in the U.S. and/or via their subsidiaries maintaining such a presence, including via wholly owned

(indirectly), consolidated, and controlled subsidiaries Signify NA, Genlyte, WiZ, and Cooper

Lighting, Signify does business in the U.S., the state of Texas, and in this District. Defendants may

be served with process via its agents and/or alter egos in the U.S., including via Signify NA, and/or

via the relevant provisions of the Hague Convention.

                                  JURISDICTION AND VENUE
       17.   This action arises under the patent laws of the United States, namely 35 U.S.C. §§

271, 281, and 284-285, among others.

       18.   This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and

1338(a).

                                       Defendant Signify NV
       19.   On information and belief, Defendant Signify NV is subject to this Court’s specific

and general personal jurisdiction pursuant to due process and/or the Texas Long Arm Statute,

due at least to its substantial business in this State, including: (A) based on at least part of its own

infringing activities or those committed vicariously through and/or in concert with its alter egos,

intermediaries, agents, distributors, importers, customers, subsidiaries, and/or consumers alleged

herein which purposefully avail the Defendant of the privilege of conducting those activities in

PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                               8
Case 2:21-cv-00044-JRG Document 15 Filed 06/14/21 Page 9 of 68 PageID #: 106




this state and this judicial district and, thus, submits itself to the jurisdiction of this court; and (B)

regularly doing or soliciting business, engaging in other persistent conduct targeting residents of

Texas, and/or deriving substantial revenue from infringing goods offered for sale, sold, and

imported and services provided to and targeting Texas residents vicariously through and/or in

concert with its alter egos, intermediaries, agents, distributors, importers, customers, subsidiaries,

and/or consumers. For example, Signify NV is related to, owns, and/or controls consolidated

subsidiaries (such as Defendants Signify China, Signify HK, Signify Netherlands, and Signify

Poland and other subsidiaries Signify NA (US based), Genlyte (US based), WiZ, and Cooper

Lighting) that have a significant business presence, including by conducting activities vicariously

through or in concert with other related entities, in the U.S. and in Texas. Such a presence and

activities further the development, design, manufacture, importation, distribution, sale, and use of

infringing Signify products in Texas. As one example of such activities, Signify NV’s wholly-

owned and controlled, U.S.-based subsidiary Signify NA, which manages its North America

operations and is based in the United States, has offices and employees in Texas at least at 1611

Clovis R Barker Rd, San Marcos, TX 78666 where it operates a manufacturing facility. See

Production    Worker,     SIGNIFY,    https://www.careers.signify.com/jobs/production-worker-san-

marcos-2/ (last visited June 7, 2021) (advertising a job “for a Production Worker to join our

luminaire manufacturing team in San Marcos, TX”). Through direction and control of its

subsidiaries, Signify NV has committed acts of direct and/or indirect patent infringement within

Texas, and elsewhere in the United States, giving rise to this action and/or has established

minimum contacts with Texas such that personal jurisdiction over Signify NV would not offend

traditional notions of fair play and substantial justice.




PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                                 9
Case 2:21-cv-00044-JRG Document 15 Filed 06/14/21 Page 10 of 68 PageID #: 107




       20.   Upon information and belief, Defendant Signify NV controls or otherwise directs and

authorizes all activities of its subsidiaries, including, but not limited to Defendants Signify China,

Signify HK, Signify Netherlands, and Signify Poland and other subsidiaries Signify NA, Genlyte,

WiZ, and Cooper Lighting, which, have a significant business presence in Texas. Directly and via

at least its subsidiaries in the Signify group, who act as agents and/or alter egos of Defendant, and

via intermediaries, such as affiliates, distributors, and customers, Signify NV has placed and

continues to place infringing Signify products into the U.S. stream of commerce. Signify NV has

placed such products into the stream of commerce with the knowledge and understanding that such

products are, will be, and continue to be sold, offered for sale, and/or imported into this judicial

district and the State of Texas. See Litecubes, LLC v. Northern Light Products, Inc., 523 F.3d 1353,

1369-70 (Fed. Cir. 2008) (“[T]he sale [for purposes of § 271] occurred at the location of the

buyer.”); see also Semcon IP Inc. v. Kyocera Corporation, No. 2:18-cv-00197-JRG, 2019 WL

1979930, at *3 (E.D. Tex. May 3, 2019) (denying accused infringer’s motion to dismiss because

plaintiff sufficiently plead that purchases of infringing products outside of the United States for

importation into and sales to end users in the U.S. may constitute an offer to sell under § 271(a)).

       21.   On information and belief, Defendant Signify NV utilizes established distribution

channels to distribute, market, offer for sale, sell, service, and warrant infringing products directly

to consumers, including offering such products for sale via its own websites—www.philips-

hue.com and www.usa.lighting.philips.com. See, e.g., Choose a bulb – Smart Lighting, PHILIPS,

https://www.usa.lighting.philips.com/consumer/choose-a-bulb/products#filters=

SMARTLIGHTING_BULB_SU&sliders=&support=&price=&priceBoxes=&page=&layout=12.

subcategory.p-grid-icon. Signify NV’s corporate website also provides links for consumers and

professionals to access on-line stores operated by the Signify group. See, e.g., For Consumers,


PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                             10
Case 2:21-cv-00044-JRG Document 15 Filed 06/14/21 Page 11 of 68 PageID #: 108




SIGNIFY, https://www.signify.com/global/our-offers/for-consumers (providing a link to the Philips

Hue brand of “Smart Home Lighting”). Moreover, Signify NV utilizes its subsidiaries and

intermediaries, such as Defendants Signify China, Signify HK, Signify Netherlands, and Signify

Poland and other subsidiaries Signify NA, Genlyte, WiZ, and Cooper Lighting, to design, develop,

import, distribute, and service infringing products, such as Philips and WiZ Wi-Fi connected

lighting devices and Philips Hue products. Such Signify products have been sold in retail stores,

both brick and mortar and online, within this judicial district and in Texas. See., e.g., Where to

Buy, PHILIPS, https://www.usa.lighting.philips.com/consumer/where-to-buy (providing links to

purchase Philips lighting products online or at Home Depot or Walmart stores, which each have

multiple locations in this judicial district and elsewhere in Texas).

       22.   On information and belief, Signify NV purposefully places infringing Signify

products in established distribution channels in the stream of commerce by contracting with

national retailers who sell Signify’s products in the U.S., including in Texas and this judicial

district. Signify NV, directly or through its subsidiaries and affiliates, contracts with these

companies with the knowledge and expectation that Signify products will be imported, distributed,

advertised, offered for sale, and sold in the U.S. market. See Icon Health & Fitness, Inc. v. Horizon

Fitness, Inc., 2009 WL 1025467, at (E.D. Tex. 2009) (finding that “[a]s a result of contracting to

manufacture products for sale in” national retailers’ stores, the defendant “could have expected

that it could be brought into court in the states where [the national retailers] are located”). For

example, at least Home Depot, Walmart, and Amazon.com offer for sale and sell Signify products,

in and specifically for the U.S. market, via their own websites or retail stores located in and selling

their products to consumers in Texas and this judicial district. See, e.g., White and Color Ambiance

Dimmable LED Light Strip Plus Smart Wireless Light Base Kit (80”) by Philips Hue, HOME


PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                             11
Case 2:21-cv-00044-JRG Document 15 Filed 06/14/21 Page 12 of 68 PageID #: 109




DEPOT,         https://www.homedepot.com/p/Philips-Hue-White-and-Color-Ambiance-Dimmable-

LED-Light-Strip-Plus-Smart-Wireless-Light-Base-Kit-80-555334/313025879                (last    visited

January 29, 2021) (showing Signify’s Philips Hue product for sale and in stock at a Home Depot

location in Frisco, Texas in this judicial district). Signify NV, directly and through its subsidiaries

and affiliates, also provides multiple types of application software for download and use in

conjunction with and as part of its wireless lighting devices: the “Philips Hue App” is used in

conjunction with Philips Hue products and the “WiZ App” is used in conjunction with WiZ

products as well as Philips Smart Lighting products. Both the Philips Hue App and the WiZ App

are available via digital distribution platforms by Apple Inc. and Google. See, e.g., Philips Hue,

GOOGLE                                                                                          PLAY,

https://play.google.com/store/apps/details?id=com.philips.lighting.hue2&hl=en_US&gl=US (last

visited January 29, 2021) (offering the application for download and indicating that the application

is    offered       by     “Signify      Netherlands       B.V.”);      WiZ,      GOOGLE        PLAY,

https://play.google.com/store/apps/details?id=com.tao.wiz&hl=en_US&gl=US               (last   visited

January 29, 2021) (offering the application for download and indicating that the application is

offered by “WiZ Connected Lighting Company Limited”).

         23.   Based on Signify NV’s connections, relationships, supply contracts, and other

agreements, with subsidiaries in the Signify group (including, but not limited to Defendants

Signify China, Signify HK, Signify Netherlands, and Signify Poland and other subsidiaries Signify

NA, Genlyte, WiZ, and Cooper Lighting), U.S.-based national retailers, distributors, and digital

distribution platforms, Signify NV knows that Texas, including this District, is a termination point

of the established distribution channel, namely online and brick and mortar stores offering Signify

products, including under the Philips Hue, WiZ, and Cooper Lighting brands, and software to


PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                             12
Case 2:21-cv-00044-JRG Document 15 Filed 06/14/21 Page 13 of 68 PageID #: 110




consumers in Texas. Signify NV, therefore, has purposefully directed its activities at Texas and

this District, and should reasonably anticipate being brought in this Court, at least on this basis.

See Ultravision Technologies, LLC v. Holophane Europe Limited, 2020 WL 3493626, at *5 (E.D.

Tex. 2020) (finding sufficient to make a prima facie showing of personal jurisdiction allegations

that “Defendants either import the products to Texas themselves or through a related entity”); see

also Bench Walk Lighting LLC v. LG Innotek Co., Ltd et al., Civil Action No. 20-51-RGA, 2021

WL 65071, at *7-8 (D. Del., Jan. 7, 2021) (denying motion to dismiss for lack of personal

jurisdiction based on the foreign defendant entering into supply contract with U.S. distributor and

the distributor sold and shipped defendant’s products from the U.S. to a customer in the forum

state).

          24.   In the alternative, this Court has personal jurisdiction over Signify NV under Federal

Rule of Civil Procedure 4(k)(2), because the claims for patent infringement in this action arise

under federal law, Signify NV is not subject to the jurisdiction of the courts of general jurisdiction

of any state, and exercising jurisdiction over Signify NV is consistent with the U.S. Constitution.

          25.   Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391. Defendant

Signify NV is a foreign entity and may be sued in any judicial district under 28 U.S.C. § 1391(c).

                                        Defendant Signify China
          26.   On information and belief, Defendant Signify China is subject to this Court’s

specific and general personal jurisdiction pursuant to due process and/or the Texas Long Arm

Statute, due at least to its substantial business in this State, including: (A) based on at least part of

its own infringing activities or those activities committed vicariously through and/or in concert

with its alter egos, intermediaries, agents, distributors, importers, customers, subsidiaries, and/or

consumers alleged herein which purposefully avail the Defendant of the privilege of conducting

those activities in this state and this District and, thus, submits itself to the jurisdiction of this court;
PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                                   13
Case 2:21-cv-00044-JRG Document 15 Filed 06/14/21 Page 14 of 68 PageID #: 111




and (B) regularly doing or soliciting business, engaging in other persistent conduct targeting

residents of Texas, and/or deriving substantial revenue from infringing goods offered for sale, sold,

and imported and services provided to and targeting Texas residents vicariously through and/or in

concert with its alter egos, intermediaries, agents, distributors, importers, customers, subsidiaries,

and/or consumers. For example, Signify China together with parent Defendant Signify NV,

Defendants Signify HK, Signify Netherlands, and Signify Poland and other subsidiaries of the

Signify group, including Signify NA, Genlyte, WiZ, and Cooper Lighting manufacture, import,

distribute, offer for sale, sell, and induce infringing use of Signify products to distribution partners,

retailers (including national retailers), resellers, dealers, service providers, consumers, and other

users.

         27.   This Court has personal jurisdiction over Signify China, directly and/or indirectly via

the activities of Signify China’s intermediaries, agents, related entities, distributors, importers,

customers, subsidiaries, and/or consumers, including parent Defendant Signify NV, Defendants

Signify HK, Signify Netherlands, and Signify Poland and other subsidiaries in the Signify group,

including Signify NA, Genlyte, WiZ, and Cooper Lighting. Alone and in concert with or via

direction and control of or by at least these entities, Signify China has committed acts of direct

and/or indirect patent infringement within Texas, and elsewhere within the United States, giving

rise to this action and/or has established minimum contacts with Texas. For example, Signify

China operates within a global network of companies, affiliates and offices for the manufacture,

distribution, importation, and sale of Signify products that includes subsidiaries in the Signify

group, distributors, retail stores, dealers, resellers, and professional installers operating in Texas,

including this District.




PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                               14
Case 2:21-cv-00044-JRG Document 15 Filed 06/14/21 Page 15 of 68 PageID #: 112




       28.   As a part of Signify’s global manufacturing and distribution network, Signify China

also purposefully places infringing Signify products in established distribution channels in the

stream of commerce, including in Texas, via distribution partners, retailers (including national

retailers), resellers, dealers, service providers, consumers, and other users. For example, Signify

China manufactures Signify products and makes applications with the Federal Communications

Commission (FCC), as the responsible party, for the use and operations of those products in the

U.S.         See          Declaration          of         Conformity,           FCC          ID.IO,

https://fccid.io/2AGBW9290022267AX/Letter/Declaration-of-Conformity-FCC-subpart-15B-

5266304 (last visited June 8, 2021) (declaration of conformity showing that Signify China appears

as the “manufacturer/importer/entity (located in the USA) [that] is responsible for this

declaration”). Furthermore, Signify China is the applicant (Grantee Code 2AGBW) listed on at

least 110 Signify products seeking FCC approval for use and sale in the U.S. See Signify (China)

Investment Co., Ltd. FCC Wireless Applications, FCC ID.IO, https://fccid.io/2AGBW (last visited

June 8, 2021). Via at least its own activities, Signify China should reasonably know and anticipate

that those Signify products will be imported, distributed, offered for sale, sold, and used via

Signify’s established distribution channels in Texas and in this District. Therefore, Signify China,

alone and in concert with, its parent entity Defendant Signify NV, its U.S. based Signify

subsidiaries, and other members of the Signify group of consolidated subsidiaries has purposefully

directed its activities at Texas, and should reasonably anticipate being brought in this Court, at

least on this basis. Through its own conduct and through direction and control of its subsidiaries

or control by other Defendants Signify NV, Signify HK, Signify Netherlands, and Signify Poland,

Signify China has committed acts of direct and/or indirect patent infringement within Texas, and

elsewhere within the United States, giving rise to this action and/or has established minimum


PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                          15
Case 2:21-cv-00044-JRG Document 15 Filed 06/14/21 Page 16 of 68 PageID #: 113




contacts with Texas such that personal jurisdiction over Signify China would not offend traditional

notions of fair play and substantial justice.

        29.     In the alternative, the Court has personal jurisdiction over Signify China under

Federal Rule of Civil Procedure 4(k)(2), because the claims for patent infringement in this action

arise under federal law, Signify China is not subject to the jurisdiction of the courts of general

jurisdiction of any state, and exercising jurisdiction over Signify China is consistent with the U.S.

Constitution.

        30.     Venue is proper in this District pursuant to 28 U.S.C. § 1391 because, among other

things, Signify China is not a resident in the United States, and thus may be sued in any judicial

district, including this one, pursuant to 28 U.S.C. § 1391(c)(3).

                                         Defendant Signify HK
        31.     On information and belief, Defendant Signify HK is subject to this Court’s specific

and general personal jurisdiction pursuant to due process and/or the Texas Long Arm Statute,

due at least to its substantial business in this State, including: (A) based on at least part of its own

infringing activities or those activities committed vicariously through and/or in concert with its

alter egos, intermediaries, agents, distributors, importers, customers, subsidiaries, and/or

consumers alleged herein which purposefully avail the Defendant of the privilege of conducting

those activities in this state and this District and, thus, submits itself to the jurisdiction of this court;

and (B) regularly doing or soliciting business, engaging in other persistent conduct targeting

residents of Texas, and/or deriving substantial revenue from infringing goods offered for sale, sold,

and imported and services provided to and targeting Texas residents vicariously through and/or in

concert with its alter egos, intermediaries, agents, distributors, importers, customers, subsidiaries,

and/or consumers. For example, Signify HK together with parent Defendant Signify NV,

Defendants Signify China, Signify Netherlands, and Signify Poland and other subsidiaries of the
PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                                   16
Case 2:21-cv-00044-JRG Document 15 Filed 06/14/21 Page 17 of 68 PageID #: 114




Signify group, including Signify NA, Genlyte, WiZ, and Cooper Lighting manufacture, import,

distribute, offer for sale, sell, and induce infringing use of Signify products to distribution partners,

retailers (including national retailers), resellers, dealers, service providers, consumers, and other

users.

         32.   This Court has personal jurisdiction over Signify HK, directly and/or indirectly via

the activities of Signify HK’s intermediaries, agents, related entities, distributors, importers,

customers, subsidiaries, and/or consumers, including parent Defendant Signify NV, Defendants

Signify China, Signify Netherlands, and Signify Poland and other subsidiaries in the Signify group,

including Signify NA, Genlyte, WiZ, and Cooper Lighting. Alone and in concert with or via

direction and control of or by at least these entities, Signify HK has committed acts of direct and/or

indirect patent infringement within Texas, and elsewhere within the United States, giving rise to

this action and/or has established minimum contacts with Texas. For example, Signify HK operates

within a global network of companies, affiliates and offices for the manufacture, distribution,

importation, and sale of Signify products that includes subsidiaries in the Signify group,

distributors, retail stores, dealers, resellers, and professional installers operating in Texas,

including this District.

         33.   As a part of Signify’s global manufacturing and distribution network, Signify HK

also purposefully places infringing Signify products in established distribution channels in the

stream of commerce, including in Texas, via distribution partners, retailers (including national

retailers), resellers, dealers, service providers, consumers, and other users. For example, Signify

HK ships into the United States Signify products directly to subsidiary Signify NA, among other

subsidiaries and/or third-party distributors. See Data Shipments of Importer SIGNIFY NORTH

AMERICA         CORP       Export     by    Signify    Hong      Kong      Limited,    US     IMPORTS,


PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                               17
Case 2:21-cv-00044-JRG Document 15 Filed 06/14/21 Page 18 of 68 PageID #: 115




https://usimports.info/importer-signify-north-america-corp/data-3.html         (indicating      1348

shipments between Signify North America Corp. and Signify Hong Kong Limited) (last visited

June 8, 2021). Via at least its own activities, Signify HK should reasonably know and anticipate

that those Signify products will be imported, distributed, offered for sale, sold, and used via

Signify’s established distribution channels in Texas and in this District. Therefore, Signify HK,

alone and in concert with, its parent entity Defendant Signify NV, its U.S. based Signify

subsidiaries, and other members of the Signify group of consolidated subsidiaries has purposefully

directed its activities at Texas, and should reasonably anticipate being brought in this Court, at

least on this basis. Through its own conduct and through direction and control of its subsidiaries

or control by other Defendants Signify NV, Signify China, Signify Netherlands, and Signify

Poland, Signify HK has committed acts of direct and/or indirect patent infringement within Texas,

and elsewhere within the United States, giving rise to this action and/or has established minimum

contacts with Texas such that personal jurisdiction over Signify HK would not offend traditional

notions of fair play and substantial justice.

       34.   In the alternative, the Court has personal jurisdiction over Signify HK under Federal

Rule of Civil Procedure 4(k)(2), because the claims for patent infringement in this action arise

under federal law, Signify HK is not subject to the jurisdiction of the courts of general jurisdiction

of any state, and exercising jurisdiction over Signify HK is consistent with the U.S. Constitution.

       35.   Venue is proper in this District pursuant to 28 U.S.C. § 1391 because, among other

things, Signify HK is not a resident in the United States, and thus may be sued in any judicial

district, including this one, pursuant to 28 U.S.C. § 1391(c)(3).

                                  Defendant Signify Netherlands
       36.   On information and belief, Defendant Signify Netherlands is subject to this Court’s

specific and general personal jurisdiction pursuant to due process and/or the Texas Long Arm
PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                            18
Case 2:21-cv-00044-JRG Document 15 Filed 06/14/21 Page 19 of 68 PageID #: 116




Statute, due at least to its substantial business in this State, including: (A) based on at least part of

its own infringing activities or those activities committed vicariously through and/or in concert

with its alter egos, intermediaries, agents, distributors, importers, customers, subsidiaries, and/or

consumers alleged herein which purposefully avail the Defendant of the privilege of conducting

those activities in this state and this District and, thus, submits itself to the jurisdiction of this court;

and (B) regularly doing or soliciting business, engaging in other persistent conduct targeting

residents of Texas, and/or deriving substantial revenue from infringing goods offered for sale, sold,

and imported and services provided to and targeting Texas residents vicariously through and/or in

concert with its alter egos, intermediaries, agents, distributors, importers, customers, subsidiaries,

and/or consumers. For example, Signify Netherlands together with parent Defendant Signify NV,

Defendants Signify China, Signify HK, and Signify Poland and other subsidiaries of the Signify

group, including Signify NA, Genlyte, WiZ, and Cooper Lighting manufacture, import, distribute,

offer for sale, sell, and induce infringing use of Signify products to distribution partners, retailers

(including national retailers), resellers, dealers, service providers, consumers, and other users.

        37.   This Court has personal jurisdiction over Signify Netherlands, directly and/or

indirectly via the activities of Signify Netherlands’s intermediaries, agents, related entities,

distributors, importers, customers, subsidiaries, and/or consumers, including parent Defendant

Signify NV, Defendants Signify China, Signify HK, and Signify Poland and other subsidiaries in

the Signify group, including Signify NA, Genlyte, WiZ, and Cooper Lighting. Alone and in concert

with or via direction and control of or by at least these entities, Signify Netherlands has committed

acts of direct and/or indirect patent infringement within Texas, and elsewhere within the United

States, giving rise to this action and/or has established minimum contacts with Texas. For example,

Signify Netherlands operates within a global network of companies, affiliates and offices for the


PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                                   19
Case 2:21-cv-00044-JRG Document 15 Filed 06/14/21 Page 20 of 68 PageID #: 117




manufacture, distribution, importation, and sale of Signify products that includes subsidiaries in

the Signify group, distributors, retail stores, dealers, resellers, and professional installers operating

in Texas, including this District.

        38.    As a part of Signify’s global manufacturing and distribution network, Signify

Netherlands also purposefully places infringing Signify products in established distribution

channels in the stream of commerce, including in Texas, via distribution partners, retailers

(including national retailers), resellers, dealers, service providers, consumers, and other users. For

example, Signify Netherlands imports into the United States Signify products directly to subsidiary

Signify NA, among other subsidiaries and/or third-party distributors. See Data Shipments of

Importer SIGNIFY NORTH AMERICA CORP Export by Signify Netherlands B V High Tech

Campus,       US IMPORTS,      https://usimports.info/importer-signify-north-america-corp/exporter-

signify-netherlands-b-v-high-tech-campus/data-1.html (indicating at least 281 shipments between

Signify North America Corp. and Signify Netherlands BV) (last visited June 8, 2021). Via at least

its own activities, Signify Netherlands should reasonably know and anticipate that those Signify

products will be imported, distributed, offered for sale, sold, and used via Signify’s established

distribution channels in Texas and in this District. Therefore, Signify Netherlands, alone and in

concert with, its parent entity Defendant Signify NV, its U.S. based Signify subsidiaries, and other

members of the Signify group of consolidated subsidiaries has purposefully directed its activities

at Texas, and should reasonably anticipate being brought in this Court, at least on this basis.

Through its own conduct and through direction and control of its subsidiaries or control by other

Defendants Signify NV, Signify China, Signify HK, and Signify Poland, Signify Netherlands has

committed acts of direct and/or indirect patent infringement within Texas, and elsewhere within

the United States, giving rise to this action and/or has established minimum contacts with Texas


PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                               20
Case 2:21-cv-00044-JRG Document 15 Filed 06/14/21 Page 21 of 68 PageID #: 118




such that personal jurisdiction over Signify Netherlands would not offend traditional notions of

fair play and substantial justice.

        39.   In the alternative, the Court has personal jurisdiction over Signify Netherlands under

Federal Rule of Civil Procedure 4(k)(2), because the claims for patent infringement in this action

arise under federal law, Signify Netherlands is not subject to the jurisdiction of the courts of

general jurisdiction of any state, and exercising jurisdiction over Signify Netherlands is consistent

with the U.S. Constitution.

        40.   Venue is proper in this District pursuant to 28 U.S.C. § 1391 because, among other

things, Signify Netherlands is not a resident in the United States, and thus may be sued in any

judicial district, including this one, pursuant to 28 U.S.C. § 1391(c)(3).

                                       Defendant Signify Poland
        41.   On information and belief, Defendant Signify Poland is subject to this Court’s

specific and general personal jurisdiction pursuant to due process and/or the Texas Long Arm

Statute, due at least to its substantial business in this State, including: (A) based on at least part of

its own infringing activities or those activities committed vicariously through and/or in concert

with its alter egos, intermediaries, agents, distributors, importers, customers, subsidiaries, and/or

consumers alleged herein which purposefully avail the Defendant of the privilege of conducting

those activities in this state and this District and, thus, submits itself to the jurisdiction of this court;

and (B) regularly doing or soliciting business, engaging in other persistent conduct targeting

residents of Texas, and/or deriving substantial revenue from infringing goods offered for sale, sold,

and imported and services provided to and targeting Texas residents vicariously through and/or in

concert with its alter egos, intermediaries, agents, distributors, importers, customers, subsidiaries,

and/or consumers. For example, Signify Poland together with parent Defendant Signify NV,

Defendants Signify China, Signify HK, and Signify Netherlands and other subsidiaries of the
PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                                   21
Case 2:21-cv-00044-JRG Document 15 Filed 06/14/21 Page 22 of 68 PageID #: 119




Signify group, including Signify NA, Genlyte, WiZ, and Cooper Lighting manufacture, import,

distribute, offer for sale, sell, and induce infringing use of Signify products to distribution partners,

retailers (including national retailers), resellers, dealers, service providers, consumers, and other

users.

         42.   This Court has personal jurisdiction over Signify Poland, directly and/or indirectly

via the activities of Signify Poland’s intermediaries, agents, related entities, distributors, importers,

customers, subsidiaries, and/or consumers, including parent Defendant Signify NV, Defendants

Signify China, Signify HK, and Signify Netherlands and other subsidiaries in the Signify group,

including Signify NA, Genlyte, WiZ, and Cooper Lighting. Alone and in concert with or via

direction and control of or by at least these entities, Signify Poland has committed acts of direct

and/or indirect patent infringement within Texas, and elsewhere within the United States, giving

rise to this action and/or has established minimum contacts with Texas. For example, Signify

Poland operates within a global network of companies, affiliates and offices for the manufacture,

distribution, importation, and sale of Signify products that includes subsidiaries in the Signify

group, distributors, retail stores, dealers, resellers, and professional installers operating in Texas,

including this District.

         43.   As a part of Signify’s global manufacturing and distribution network, Signify Poland

also purposefully places infringing Signify products in established distribution channels in the

stream of commerce, including in Texas, via distribution partners, retailers (including national

retailers), resellers, dealers, service providers, consumers, and other users. For example, Signify

Poland manufactures and imports into the United States Signify products directly to subsidiary

Signify NA, among other subsidiaries and/or third-party distributors. See US Consignee Data

Shipments      of   Importer    -   SIGNIFY       NORTH       AMERICA        CORP,      US    IMPORTS,


PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                               22
Case 2:21-cv-00044-JRG Document 15 Filed 06/14/21 Page 23 of 68 PageID #: 120




https://usimports.info/importer-signify-north-america-corp/data-3.html (indicating at least 650

shipments between Signify North America Corp. and Signify Poland SP Zoo) (last visited June 8,

2021). Via at least its own activities, Signify Poland should reasonably know and anticipate that

those Signify products will be imported, distributed, offered for sale, sold, and used via Signify’s

established distribution channels in Texas and in this District. Therefore, Signify Poland, alone

and in concert with, its parent entity Defendant Signify NV, its U.S. based Signify subsidiaries,

and other members of the Signify group of consolidated subsidiaries has purposefully directed its

activities at Texas, and should reasonably anticipate being brought in this Court, at least on this

basis. Through its own conduct and through direction and control of its subsidiaries or control by

other Defendants Signify NV, Signify China, Signify HK, and Signify Netherlands, Signify Poland

has committed acts of direct and/or indirect patent infringement within Texas, and elsewhere

within the United States, giving rise to this action and/or has established minimum contacts with

Texas such that personal jurisdiction over Signify Poland would not offend traditional notions of

fair play and substantial justice.

        44.     In the alternative, the Court has personal jurisdiction over Signify Poland under

Federal Rule of Civil Procedure 4(k)(2), because the claims for patent infringement in this action

arise under federal law, Signify Poland is not subject to the jurisdiction of the courts of general

jurisdiction of any state, and exercising jurisdiction over Signify Poland is consistent with the U.S.

Constitution.

        45.     Venue is proper in this District pursuant to 28 U.S.C. § 1391 because, among other

things, Signify Poland is not a resident in the United States, and thus may be sued in any judicial

district, including this one, pursuant to 28 U.S.C. § 1391(c)(3).




PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                            23
Case 2:21-cv-00044-JRG Document 15 Filed 06/14/21 Page 24 of 68 PageID #: 121




       46.   On information and belief, Defendants Signify NV, Signify China, Signify HK,

Signify Netherlands, and Signify Poland have significant ties to, and presence in, the State of Texas

and this District, making venue in this judicial district both proper and convenient for this action.

                     THE ASSERTED PATENTS AND TECHNOLOGY
       47.   The Asserted Patents cover various aspects of monitoring, detecting intrusions, and

encrypting and decrypting wireless communications networks, including networks created

between Defendants’ smart home and IoT devices, including connected wireless lighting devices.

       48.   The ’117 patent involves detecting intrusions into a wireless communication network

by monitoring transmissions among nodes of the network. The disclosed intrusion detection

techniques of the ’117 patent include monitoring, by a policing node, transmissions among a

plurality of nodes of a mobile ad-hoc network (MANET). Such nodes of the MANET

intermittently operate in a contention-free mode during a contention-free period. The policing node

detects intrusions by monitoring the transmissions between the MANET nodes to detect

contention-free mode operation outside of a contention-free period. Based on such a detection, an

intrusion alert may be generated.

       49.   The ’678 patent involves detecting intrusions into a wireless local or metropolitan

area network. The disclosed intrusion detection techniques include monitoring transmission

between stations of the network, where each station has its own media access layer (MAC) address.

The monitoring is done to detect failed attempts to authenticate the MAC addresses. Upon

detection of a number of failed attempts to authenticate, an intrusion alert may be generated.

       50.   The ’961 patent involves allocating channels in mobile ad hoc networks. The patent

describes dynamic channel allocation in such networks to efficiently make use of a plurality of

channels. In such networks, wireless communication links connect wireless mobile nodes over

multiple separate channels at different frequencies. The disclosed techniques for channel allocation
PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                            24
Case 2:21-cv-00044-JRG Document 15 Filed 06/14/21 Page 25 of 68 PageID #: 122




include monitoring link performance on one channel based on a quality of service (QoS) threshold.

When the monitored link performance falls below the QoS threshold, other available separate

channels are scouted. Scouting may include switching to a second separate channel at a different

frequency. A channel activity query may be broadcast to determine link performance of the second

separate channel. Replies to the query are processed to determine the link performance, and

channel activity may be updated for each separate channel based on the replies.

        51.   The ’572 patent involves providing secure wireless local area networks (LAN). A

device for securing such a LAN may include a housing with a wireless transceiver carried by the

housing. A medium access controller (MAC) also carried by the housing. A cryptography circuit

may be connected to the MAC controller and the transceiver. The circuit may encrypt both address

and data information by at least adding a plurality of encrypting bits to be transmitted. And the

cryptography circuit may decrypt both address and data information upon reception.

        52.   Upon information and belief, a significant portion of Defendants’ operating revenue

is derived from the manufacture and sale of smart home and internet of things (IoT), including

wirelessly connected lighting devices, which are manufactured in the U.S. and/or abroad, imported

into the United States, distributed to resellers, dealers, retailers, and third-party manufacturers, and

ultimately sold to and used by U.S. consumers. For example, the Signify Defendants utilize their

subsidiaries, including Signify NA, Genlyte, WiZ, and Cooper Lighting, distributors, customers,

partners, and retailers to provide smart home and internet of things (IoT), including wirelessly

connected lighting devices, to consumers. Signify’s revenue for products accused herein of

infringing the Asserted Patents is substantially represented by its LED and Home divisions which

now reside in Signify’s Digital Products division. See Annual Report 2019, SIGNIFY, at 25 (“In

LED electronics, the aim is to lead the transition to smart lighting”); Id. at 27 (Discussing sales


PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                              25
Case 2:21-cv-00044-JRG Document 15 Filed 06/14/21 Page 26 of 68 PageID #: 123




and innovation for Philips Hue brand under the “Home” section of the report). Signify reported

that, in 2019, its LED division had 1.891 billion euros in sales, accounting for 12.7% of Signify’s

total sales. Id. at 25. Signify also reported that, in 2019, its Home division had 521 million euros

in sales, accounting for 3.8% of Signify’s total sales. Id. at 27. Signify states that its strategy in

both divisions is to increase sales of its wireless lighting devices. See id. at 25 (“LED will drive

growth in LED electronics through the transition to smart lighting”); id. at 27 (“The consumer

lighting market is expected to benefit from…the increasing adoption of connected home lighting

systems.”).

       53.    In 2020, worldwide sales, including from the U.S., of Signify’s Digital Products were

€2.29 billion EUR (about $2.79 billion U.S. dollars). Id. at 25. 80% of Signify’s sales, worldwide,

were LED-based sales. See id. at 5. Signify derived 37% of its worldwide sales from the Americas,

including the U.S.

       54.    Signify’s smart home and internet of things (IoT), including wirelessly connected

lighting devices, use IEEE 802.11 and ZigBee protocols to enable communication between

Signify’s     devices.      See,      e.g.,    Smart      Wi-Fi      LED       lighting,     PHILIPS,

https://www.usa.lighting.philips.com/consumer/smart-wifi-led (last visited Jan. 25, 2021); How

Philips Hue Works, PHILIPS HUE, https://www.philips-hue.com/en-us/explore-hue/how-it-

works#get-started (last visited Jan. 25, 2021) (“Adding a Hue Bridge activates the built-in Zigbee

network”).




PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                            26
Case 2:21-cv-00044-JRG Document 15 Filed 06/14/21 Page 27 of 68 PageID #: 124




       55.   The Asserted Patents cover wireless communication methods that are incorporated

into IEEE 802.11 and ZigBee protocols and the products that utilize them, Signify’s wireless

lighting devices sold under at least the Signify, Philips, WiZ, Cooper Lighting brands (and sub-

brands), their components, accessories, and processes related to the same (referred to herein as the

“Accused Products”). For example, Signify’s Philips Lighting brand products are Wi-Fi compliant,

and utilize IEEE 802.11 protocols. See, e.g., Smart Wi-Fi LED lighting, PHILIPS, supra. Examples

of Wi-Fi connected Phillips Lighting products are shown below:




PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                          27
Case 2:21-cv-00044-JRG Document 15 Filed 06/14/21 Page 28 of 68 PageID #: 125




Source: https://www.usa.lighting.philips.com/consumer/choose-a-bulb/products#filters =SMARTLIGHTING_
BULB_SU&sliders=&support=&price=&priceBoxes=&page=&layout=.

        56.   Further, products sold by Signify’s subsidiaries WiZ and Cooper Lighting are also

Wi-Fi compliant and utilize IEEE 802.11 protocols:




PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                                28
Case 2:21-cv-00044-JRG Document 15 Filed 06/14/21 Page 29 of 68 PageID #: 126




Source: https://www.wizconnected.com/en-US/




Source: https://www.wizconnected.com/en-US/innovation/.




Source: https://www.wizconnected.com/en-US/about-wiz/.

        57.   Through WiZ, Signify sells Wi-Fi compliant wireless lighting products that utilize

IEEE 802.11 protocols. Examples of Wi-Fi connected WiZ products are shown below:




PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                        29
Case 2:21-cv-00044-JRG Document 15 Filed 06/14/21 Page 30 of 68 PageID #: 127




Source: https://www.wizconnected.com/en-US/consumer/products/.
        58.   Signify offers the WiZ mobile application for controlling Wi-Fi-enabled Signify

products. The WiZ application can control Signify’s Phillips Lighting brand products as well as

Signify’s WiZ brand products over Wi-Fi:




PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                     30
Case 2:21-cv-00044-JRG Document 15 Filed 06/14/21 Page 31 of 68 PageID #: 128




Source: https://www.wizconnected.com/en-US/consumer/technology/




Source: https://www.wizconnected.com/en-US/consumer/app/




PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                    31
Case 2:21-cv-00044-JRG Document 15 Filed 06/14/21 Page 32 of 68 PageID #: 129




Source: https://www.usa.lighting.philips.com/consumer/smart-wifi-led.

        59.    The Signify Defendants also offer via subsidiary Cooper Lighting in its line of smart

home products Wi-Fi compliant products, such as the Internet access bridge product shown below:




PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                          32
Case 2:21-cv-00044-JRG Document 15 Filed 06/14/21 Page 33 of 68 PageID #: 130




       60.   Signify also offers BrightSites smart poles—Wi-Fi compliant poles for use in

providing Wi-Fi infrastructure and broadband connectivity in cities.




PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                33
Case 2:21-cv-00044-JRG Document 15 Filed 06/14/21 Page 34 of 68 PageID #: 131




Source: https://www.signify.com/global/innovation/brightsites.

        61.    IEEE 802.11 is a wireless communication standard covered by the Asserted Patents

and utilized by certain Accused Products. The IEEE 802.11 standard defines a wireless local area

network (WLAN) including multiple mobile nodes. Below is an excerpt from the IEEE which

discusses a basic overview of the standard, including its use in wireless connectivity.




PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                      34
Case 2:21-cv-00044-JRG Document 15 Filed 06/14/21 Page 35 of 68 PageID #: 132




IEEE Std. 802.11TM, 2007 revision at 49-50, IEEE, https://www.iith.ac.in/~tbr/teaching/docs/

802.11-2007.pdf (June 12, 2007).

        62.    The IEEE 802.11 standard also includes security features such as encrypting data

information within a network and defending the network against attacks. These features, described

in the below excerpts, are utilized by certain Accused Products in order to protect devices within

the network.




Id. at 217.


PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                        35
Case 2:21-cv-00044-JRG Document 15 Filed 06/14/21 Page 36 of 68 PageID #: 133




Id. at 229.

         63.   Further, Signify’s Philips Hue products and other wireless lighting products utilize

ZigBee protocols. See, How Philips Hue Works, PHILIPS HUE, supra. The Accused Products

include at least Signify’s Philips Hue brand of devices. Examples of Philips Hue devices are shown

below:




PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                         36
Case 2:21-cv-00044-JRG Document 15 Filed 06/14/21 Page 37 of 68 PageID #: 134




Source: https://www.philips-hue.com/en-us/products/all-products#page=1




Source: https://www.philips-hue.com/en-us/explore-hue/how-it-works#get-started

        64.   Signify’s Philips Hue products utilize ZigBee protocols to communicate across a

wireless network composed of various Philips Hue products, such as the Philips Hue Bridge and

Philips Hue lights. Philips Hue products can be controlled via the Philips Hue mobile application:




PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                        37
Case 2:21-cv-00044-JRG Document 15 Filed 06/14/21 Page 38 of 68 PageID #: 135




Source: https://www.philips-hue.com/en-us/explore-hue/how-it-works#get-started
        65.   Additionally, Signify’s Interact brand of products also utilize ZigBee protocols.

Signify’s Interact products include various wireless lighting products connected to each other and

the Interact Pro gateway product. Signify also offers the Interact Pro mobile app for controlling

Interact products.




PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                        38
Case 2:21-cv-00044-JRG Document 15 Filed 06/14/21 Page 39 of 68 PageID #: 136




Source: https://www.interact-lighting.com/en-in/what-is-possible/interact-pro.




Source: https://www.lighting.philips.com/main/products/interact-ready.




PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                          39
Case 2:21-cv-00044-JRG Document 15 Filed 06/14/21 Page 40 of 68 PageID #: 137




Source: https://www.interact-lighting.com/en-in/what-is-possible/interact-pro/gateway.




PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                  40
Case 2:21-cv-00044-JRG Document 15 Filed 06/14/21 Page 41 of 68 PageID #: 138



Source: https://images.philips.com/is/content/PhilipsConsumer/PDFDownloads/Global/PDFs/ODLI06062018_en_
AA_Interact_Ready_RPRQ_brochure_A4.pdf, p. 5

        66.   ZigBee protocols, which are covered by the Asserted Patents and utilized by certain

Accused Products, are based on the IEEE 802.15.4 standard for wireless network communication.

Below is an excerpt from the technical specification for ZigBee protocols describing the basic

architecture and standards that enable wireless network communication.




ZigBee Specification, revision r21 at 1, THE ZIGBEE ALLIANCE, https://zigbeealliance.org/wp-
content/uploads/2019/11/docs-05-3474-21-0csg-zigbee-specification.pdf (August 5, 2015).

        67.   The IEEE 802.15.4 standard based mobile ad-hoc network, utilized by the Accused

Products, is a type of Low-Rate Wireless Personal Area Network (LR-WPAN) that allows

transmission of data between plurality of network nodes. The types of nodes include an FFD–full-

function device (functioning as a network coordinator node) and an RFD–reduced function device

(node that associates itself with the FFD).



PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                               41
Case 2:21-cv-00044-JRG Document 15 Filed 06/14/21 Page 42 of 68 PageID #: 139




       68.   By utilizing IEEE 802.11 and/or ZigBee protocols, the Accused Products perform

methods for communication, routing, and organizing network nodes within wireless

communications networks that are covered by the Asserted Patents. Each respective Count below

describes how the Accused Products infringe on specific claims of the Asserted Patents.

                                           COUNT I
                    (INFRINGEMENT OF U.S. PATENT NO. 7,082,117)

       69.   Plaintiff incorporates paragraphs 1 through 68 herein by reference.



PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                   42
Case 2:21-cv-00044-JRG Document 15 Filed 06/14/21 Page 43 of 68 PageID #: 140




       70.    Plaintiff is the assignee of the ’117 patent, entitled “Mobile ad-hoc network with

intrusion detection features and related methods,” with ownership of all substantial rights in the

’117 patent, including the right to exclude others and to enforce, sue, and recover damages for past

and future infringements.

       71.    The ’117 patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code. The ’117 patent issued from U.S. Patent Application No.

10/401,004.

       72.    The Signify Defendants have and continue to directly and/or indirectly infringe (by

inducing infringement) one or more claims of the ’117 patent in this judicial district and

elsewhere in Texas and the United States.

       73.    On information and belief, the Signify Defendants design, develop, manufacture,

assemble, and markets smart home, IoT connected devices, including wirelessly connected

lighting devices configured to utilize IEEE 802.11 and/or ZigBee protocols such as the Accused

Products (see Smart Wi-Fi LED lighting, PHILIPS, supra; How Philips Hue Works, PHILIPS HUE,

supra), including via Signify’s subsidiaries, such as Signify NA, Genlyte, WiZ, and Cooper

Lighting, partners, distributors, retailers, customers, and consumers.

       74.    Defendants each directly infringe the ’117 patent via 35 U.S.C. § 271(a) by making,

offering for sale, selling, and/or importing the Accused Products, their components, and/or

products containing the same that incorporate the fundamental technologies covered by the ’117

patent to, for example, its alter egos, agents, intermediaries, distributors, importers, customers,

subsidiaries, and/or consumers. Furthermore, on information and belief, each Defendant sells and

makes the Accused Products outside of the United States, delivers those products to its customers,

distributors, and/or subsidiaries in the United States, or in the case that it delivers the Accused


PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                           43
Case 2:21-cv-00044-JRG Document 15 Filed 06/14/21 Page 44 of 68 PageID #: 141




Products outside of the United States it does so intending and/or knowing that those products are

destined for the United States and/or designing those products for sale in the United States,

thereby directly infringing the ’117 patent. See, e.g., Lake Cherokee Hard Drive Techs., L.L.C.

v. Marvell Semiconductor, Inc., 964 F. Supp. 2d 653, 658 (E.D. Tex. 2013) (denying summary

judgment and allowing presentation to jury as to “whether accused products manufactured and

delivered abroad but imported into the United States market by downstream customers …

constitute an infringing sale under § 271(a)”).

       75.   Furthermore, Defendant Signify NV directly infringes the ’117 patent through its

direct involvement in the activities of other Defendants Signify China, Signify HK, Signify

Netherlands, and Signify Poland and other subsidiaries in the Signify Group, including Signify

NA, Genlyte, WiZ, and Cooper Lighting, including by Defendants’ selling and offering for sale

the Accused Products directly to other subsidiaries in the Signify Group, including Signify NA,

Genlyte, WiZ, and Cooper Lighting, and importing the Accused Products into the United States

for those entities. On information and belief, subsidiaries in the Signify Group, including Signify

NA, Genlyte, WiZ, and Cooper Lighting, conduct activities in the U.S. that constitute direct

infringement of the ’117 patent under 35 U.S.C. § 271(a) by making, offering for sale, selling,

and/or importing those Accused Products. Each Defendant is vicariously liable for this infringing

conduct of subsidiaries in the Signify Group, including Signify NA, Genlyte, WiZ, and Cooper

Lighting (under both the alter ego and agency theories) because, as an example and on

information and belief, parent company Signify NV, Defendants Signify China, Signify HK,

Signify Netherlands, and Signify Poland, and other subsidiaries in the Signify Group, including

Signify NA, Genlyte, WiZ, and Cooper Lighting, are essentially the same company, and the

Signify Defendants have the right and ability to control the infringing acts of subsidiaries in the


PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                           44
Case 2:21-cv-00044-JRG Document 15 Filed 06/14/21 Page 45 of 68 PageID #: 142




Signify Group, including Signify NA, Genlyte, WiZ, and Cooper Lighting, and the Signify

Defendants receive a direct financial benefit from the infringement of those subsidiaries.

         76.   For example, the Signify Defendants infringe claim 24 of the ’117 patent via the

Accused Products such as Philips Hue Bridge, Philips Hue lighting (including bulbs, lightstrips,

recessed lights, ceiling lights, spot lights, path lights, and pendant lights), Philips Interact Pro

Gateway, Philips CoreLine Downlight, Philips CoreLine Panel, Philips CoreLine Recessed,

Philips CoreLine SlimDownlight, Philips CoreLine Surface-mounted, Philips CoreLine

Waterproof, Philips MasterConnect LEDtub EM/Mains T8, Philips OCC Sensor IA CM IP42

WH, and Philips UID8450/10 ZGP Switch Dim 2B, which utilize ZigBee protocols.

         77.   The Accused Products comprise a “mobile ad-hoc network (MANET)” as in claim

24. Each of the Accused Products utilizes ZigBee protocols. ZigBee protocols are based on the

IEEE 802.15.4 standard and involve communication between two or more devices on a wireless

channel. See THE ZIGBEE ALLIANCE, supra.

         78.   The Accused Products comprise a plurality of nodes for transmitting data

therebetween, said plurality of nodes intermittently operating in a contention-free mode during

contention-free periods (CFPs) and in a contention mode outside CFPs. For example, by utilizing

ZigBee protocols, the Accused Products establish a LR-WPAN network that transmits data

among multiple devices (i.e., a plurality of nodes) and allows use of a superframe structure. The

superframe includes a CFP and a contention access period (CAP) (i.e., a contention mode outside

CFPs).

         79.   The Accused Products comprise “a policing node for detecting intrusions into the

MANET by monitoring transmissions along said plurality of nodes to detect contention-free

mode operation outside of a CFP.” For example, by utilizing ZigBee protocols, the Accused


PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                            45
Case 2:21-cv-00044-JRG Document 15 Filed 06/14/21 Page 46 of 68 PageID #: 143




Products include a PAN coordinator (i.e., a policing node) which monitors if a device’s request

to add a new GTS (e.g., to an existing CFS in the superframe) would result in reduction of the

minimum CAP length. A newly requested GTS lies outside an existing CFP and will be used for

transmission by the requesting device.

       80.   The Accused Products comprise “a policing node for detecting intrusions into the

MANET by…generating an intrusion alert based upon detecting contention-free mode operation

outside a CFP.” For example, the PAN coordinator preserves the minimum CAP length and takes

preventative action (i.e., generates an intrusion alert) if the minimum CAP is not satisfied. This

preventative action can include deallocating one or more of the GTSs.

       81.   The technology discussion above and the exemplary Accused Products provide

context for Plaintiff’s infringement allegations.

       82.   At a minimum, the Signify Defendants have known of the ’117 patent at least as

early as the filing date of this complaint. In addition, the Signify Defendants have known about

the ’117 patent since at least March 12, 2018, when the Signify Defendants (under their previous

name as Philips Lighting) received a letter regarding infringement of the patent portfolio,

including the ’117 patent, related to wireless communication network products, which

specifically referenced the infringing use of ZigBee standards and included a list of Signify’s

infringing products.

       83.   On information and belief, since at least the above-mentioned date when the Signify

Defendants were on notice of their infringement, the Signify Defendants have actively induced,

under U.S.C. § 271(b), their distributors, customers, subsidiaries, importers, and/or consumers that

import, purchase, or sell the Accused Products that include or are made using all of the limitations

of one or more claims of the ’117 patent to directly infringe one or more claims of the ’117 patent


PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                          46
Case 2:21-cv-00044-JRG Document 15 Filed 06/14/21 Page 47 of 68 PageID #: 144




by using, offering for sale, selling, and/or importing the Accused Products. Since at least the notice

provided on the above-mentioned date, the Signify Defendants do so with knowledge, or with

willful blindness of the fact, that the induced acts constitute infringement of the ’117 patent. Upon

information and belief, the Signify Defendants intend to cause, and have taken affirmative steps

to induce, infringement by distributors, importers, customers, subsidiaries, and/or consumers by at

least, inter alia, creating advertisements that promote the infringing use of the Accused Products,

creating and/or maintaining established distribution channels for the Accused Products into and

within the United States, manufacturing the Accused Products in conformity with U.S. laws and

regulations, distributing or making available instructions or manuals for these products to

purchasers and prospective buyers, testing IEEE 802.11 and/or ZigBee protocol features in the

Accused Products, and/or providing technical support, replacement parts, or services for these

products to purchasers in the United States. See, e.g., Smart mood lighting, PHILIPS HUE,

https://www.philips-hue.com/en-us/explore-hue/propositions/personal-mood-

lighting?origin=8rOWCaZO&pcrid=438137758935|mckv|

s8rOWCaZO_dc|plid||slid||pgrid|86117087888|ptaid|aud-517506575422:kwd-44175898474

|product||&gclid=EAIaIQobChMIuajvo7bC7gIVHCmzAB3gxwGZEAAYASAAEgK5yvD_Bw

E (last visited January 29, 2021) (“Control up to 10 lights in a single room with a Bluetooth-

enabled LED bulb and the Hue Bluetooth app”); Smart Lighting For Your Daily Living, WIZ,

https://www.wizconnected.com/en-US/consumer/, (last visited January 29, 2021) (“Take Absolute

Control: Get your Wi-Fi lights to do what you want and more”).

       84.   On information and belief, despite having knowledge of the ’117 patent and

knowledge that they are directly and/or indirectly infringing one or more claims of the ’117 patent,

the Signify Defendants have nevertheless continued their infringing conduct and disregarded an


PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                            47
Case 2:21-cv-00044-JRG Document 15 Filed 06/14/21 Page 48 of 68 PageID #: 145




objectively high likelihood of infringement. The Signify Defendants’ infringing activities relative

to the ’117 patent have been, and continue to be, willful, wanton, malicious, in bad-faith,

deliberate, consciously wrongful, flagrant, characteristic of a pirate, and an egregious case of

misconduct beyond typical infringement such that Plaintiff is entitled under 35 U.S.C. § 284 to

enhanced damages up to three times the amount found or assessed.

       85.    Stingray has been damaged as a result of the Signify Defendants’ infringing conduct

described in this Count. The Signify Defendants are thus jointly and severally liable to Stingray in

an amount that adequately compensates Stingray for the Signify Defendants’ infringements,

which, by law, cannot be less than a reasonable royalty, together with interest and costs as fixed

by this Court under 35 U.S.C. § 284.

                                            COUNT II
                     (INFRINGEMENT OF U.S. PATENT NO. 7,224,678)

       86.    Plaintiff incorporates paragraphs 1 through 85 herein by reference.

       87.    Plaintiff is the assignee of the ’678 patent, entitled “Wireless local or metropolitan

area network with intrusion detection features and related methods,” with ownership of all

substantial rights in the ’678 patent, including the right to exclude others and to enforce, sue, and

recover damages for past and future infringements.

       88.    The ’678 patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code. The ’678 patent issued from U.S. Patent Application No.

10/217,042.

       89.    The Signify Defendants have and continue to directly and/or indirectly infringe (by

inducing infringement) one or more claims of the ’678 patent in this judicial district and

elsewhere in Texas and the United States.


PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                           48
Case 2:21-cv-00044-JRG Document 15 Filed 06/14/21 Page 49 of 68 PageID #: 146




       90.   Upon information and belief, the Signify Defendants design, develop, manufacture,

assemble, and market wireless lighting devices configured to comply with IEEE 802.11

standards. See Smart Wi-Fi LED lighting, PHILIPS, supra.

       91.   Defendants each directly infringe the ’678 patent via 35 U.S.C. § 271(a) by making,

offering for sale, selling, and/or importing the Accused Products, their components, and/or

products containing the same that incorporate the fundamental technologies covered by the ’678

patent to, for example, its alter egos, agents, intermediaries, distributors, importers, customers,

subsidiaries, and/or consumers. Furthermore, on information and belief, each Defendant sells and

makes the Accused Products outside of the United States, delivers those products to its customers,

distributors, and/or subsidiaries in the United States, or in the case that it delivers the Accused

Products outside of the United States it does so intending and/or knowing that those products are

destined for the United States and/or designing those products for sale in the United States, thereby

directly infringing the ’678 patent. See, e.g., Lake Cherokee Hard Drive Techs., L.L.C. v. Marvell

Semiconductor, Inc., 964 F. Supp. 2d 653, 658 (E.D. Tex. 2013) (denying summary judgment and

allowing presentation to jury as to “whether accused products manufactured and delivered abroad

but imported into the United States market by downstream customers … constitute an infringing

sale under § 271(a)”).

       92.   Furthermore, Defendant Signify NV directly infringes the ’678 patent through its

direct involvement in the activities of other Defendants Signify China, Signify HK, Signify

Netherlands, and Signify Poland and other subsidiaries in the Signify Group, including Signify

NA, Genlyte, WiZ, and Cooper Lighting, including by Defendants’ selling and offering for sale

the Accused Products directly to other subsidiaries in the Signify Group, including Signify NA,

Genlyte, WiZ, and Cooper Lighting, and importing the Accused Products into the United States


PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                           49
Case 2:21-cv-00044-JRG Document 15 Filed 06/14/21 Page 50 of 68 PageID #: 147




for those entities. On information and belief, subsidiaries in the Signify Group, including Signify

NA, Genlyte, WiZ, and Cooper Lighting, conduct activities in the U.S. that constitute direct

infringement of the ’678 patent under 35 U.S.C. § 271(a) by making, offering for sale, selling,

and/or importing those Accused Products. Each Defendant is vicariously liable for this infringing

conduct of subsidiaries in the Signify Group, including Signify NA, Genlyte, WiZ, and Cooper

Lighting (under both the alter ego and agency theories) because, as an example and on

information and belief, parent company Signify NV, Defendants Signify China, Signify HK,

Signify Netherlands, and Signify Poland, and other subsidiaries in the Signify Group, including

Signify NA, Genlyte, WiZ, and Cooper Lighting, are essentially the same company, and the

Signify Defendants have the right and ability to control the infringing acts of subsidiaries in the

Signify Group, including Signify NA, Genlyte, WiZ, and Cooper Lighting, and the Signify

Defendants receive a direct financial benefit from the infringement of those subsidiaries.

         93.   For example, the Signify Defendants infringe claim 51 of the ’678 patent via the

Accused Products such as Philips Lighting Smart Wi-Fi LED bulbs, WiZ bulbs (including bulbs,

candle bulbs, Reflector & Globe bulbs, and filament bulbs), WiZ Smart Plugs, WiZ LED Strips,

WiZ Motion Sensor, WiZmote, WiZ Smart Dimmer, BrightSite smart poles, and Cooper Lighting

products which utilize IEEE 802.11 protocols.

         94.   The Accused Products perform the “intrusion detection method for a wireless local

or metropolitan area network comprising a plurality of stations” of claim 51. Each of the Accused

Products complies with IEEE 802.11 standards. IEEE 802.11 is a standard for wireless

connectivity for fixed, portable, and moving stations (“STAs”) within a mobile area. See IEEE,

supra.

         95.   The Accused Products transmit data between the plurality of stations using a media


PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                           50
Case 2:21-cv-00044-JRG Document 15 Filed 06/14/21 Page 51 of 68 PageID #: 148




access layer (MAC), each of the stations having a respective MAC address associated therewith.

For example, by complying with IEEE 802.11 standards, the Accused Products transmit data

between other STAs in their network in the form of MPDUs (medium access control (MAC)

protocol data units). An MPDU comprises a sequence of ordered fields; one such field includes

the MAC address of the STA.

       96.   The Accused Products monitor transmissions among the plurality of stations to

detect failed attempts to authenticate MAC addresses. For example, an 802.11-compliant device

with a robust security network association (RSNA) can contains the Temporal Key Integrity

Protocol (TKIP) for data confidentiality and integrity. In TKIP, an MSDU transmitter STA

calculates and monitors message integrity code (MIC) using the MAC addresses. MSDUs with

invalid MICs are discarded (i.e., failed attempts).

       97.   The technology discussion above and the exemplary Accused Products provide

context for Plaintiff’s infringement allegations.

       98.   At a minimum, the Signify Defendants have known of the ’678 patent at least as

early as the filing date of this complaint. In addition, the Signify Defendants have known about

the ’678 patent since at least March 12, 2018, when the Signify Defendants (under their previous

name as Philips Lighting) received a letter regarding infringement of the patent portfolio,

including the ’678 patent, related to wireless communication network products, which

specifically referenced the infringing use of IEEE 802 standards and included a list of Signify’s

infringing products.

       99.   Upon information and belief, since at least the above-mentioned date when the

Signify Defendants were on notice of its infringement, the Signify Defendants have actively

induced, under U.S.C. § 271(b), its distributors, customers, subsidiaries, importers, and/or


PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                         51
Case 2:21-cv-00044-JRG Document 15 Filed 06/14/21 Page 52 of 68 PageID #: 149




consumers that import, purchase, or sell the Accused Products that include or are made using all

of the limitations of one or more claims of the ’678 patent to directly infringe one or more claims

of the ’678 patent by using, offering for sale, selling, and/or importing the Accused Products. Since

at least the notice provided on the above-mentioned date, Signify does so with knowledge, or with

willful blindness of the fact, that the induced acts constitute infringement of the ’678 patent. Upon

information and belief, the Signify Defendants intend to cause, and has taken affirmative steps to

induce, infringement by distributors, importers, customers, subsidiaries, and/or consumers by at

least, inter alia, creating advertisements that promote the infringing use of the Accused Products,

creating and/or maintaining established distribution channels for the Accused Products into and

within the United States, manufacturing the Accused Products in conformity with U.S. laws and

regulations, distributing or making available instructions or manuals for these products to

purchasers and prospective buyers, testing IEEE 802.11 protocol features in the Accused Products,

and/or providing technical support, replacement parts, or services for these products to purchasers

in   the   United   States. See,      e.g.,   Smart Lighting For Your Daily Living,            WIZ,

https://www.wizconnected.com/en-US/consumer/, (last visited January 29, 2021) (“Take Absolute

Control: Get your Wi-Fi lights to do what you want and more”).

       100. Upon information and belief, despite having knowledge of the ’678 patent and

knowledge that it is directly and/or indirectly infringing one or more claims of the ’678 patent, the

Defendants have nevertheless continued their infringing conduct and disregarded an objectively

high likelihood of infringement. The Signify Defendants’ infringing activities relative to the ’678

patent have been, and continue to be, willful, wanton, malicious, in bad-faith, deliberate,

consciously wrongful, flagrant, characteristic of a pirate, and an egregious case of misconduct




PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                           52
Case 2:21-cv-00044-JRG Document 15 Filed 06/14/21 Page 53 of 68 PageID #: 150




beyond typical infringement such that Plaintiff is entitled under 35 U.S.C. § 284 to enhanced

damages up to three times the amount found or assessed.

       101. Stingray has been damaged as a result of the Signify Defendants’ infringing conduct

described in this Count. The Signify Defendants are thus jointly and severally liable to Stingray in

an amount that adequately compensates Stingray for the Signify Defendants’ infringements,

which, by law, cannot be less than a reasonable royalty, together with interest and costs as fixed

by this Court under 35 U.S.C. § 284.

                                            COUNT III
                     (INFRINGEMENT OF U.S. PATENT NO. 7,440,572)

       102. Plaintiff incorporates paragraphs 1 through 101 herein by reference.

       103. Plaintiff is the assignee of the ’572 patent, entitled “Secure wireless LAN device and

associated methods,” with ownership of all substantial rights in the ’572 patent, including the right

to exclude others and to enforce, sue, and recover damages for past and future infringements.

       104. The ’572 patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code. The ’572 patent issued from U.S. Patent Application No.

09/760,619.

       105. The Signify Defendants have and continue to directly and/or indirectly infringe (by

inducing infringement) one or more claims of the ’572 patent in this judicial district and

elsewhere in Texas and the United States.

       106. Upon information and belief, the Signify Defendants design, develop, manufacture,

assemble, and market wireless lighting devices configured to comply with IEEE 802.11

standards. See Smart Wi-Fi LED lighting, PHILIPS, supra.




PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                           53
Case 2:21-cv-00044-JRG Document 15 Filed 06/14/21 Page 54 of 68 PageID #: 151




       107. Defendants each directly infringe the ’572 patent via 35 U.S.C. § 271(a) by making,

offering for sale, selling, and/or importing the Accused Products, their components, and/or

products containing the same that incorporate the fundamental technologies covered by the ’572

patent to, for example, its alter egos, agents, intermediaries, distributors, importers, customers,

subsidiaries, and/or consumers. Furthermore, on information and belief, each Defendant sells and

makes the Accused Products outside of the United States, delivers those products to its customers,

distributors, and/or subsidiaries in the United States, or in the case that it delivers the Accused

Products outside of the United States it does so intending and/or knowing that those products are

destined for the United States and/or designing those products for sale in the United States, thereby

directly infringing the ’572 patent. See, e.g., Lake Cherokee Hard Drive Techs., L.L.C. v. Marvell

Semiconductor, Inc., 964 F. Supp. 2d 653, 658 (E.D. Tex. 2013) (denying summary judgment and

allowing presentation to jury as to “whether accused products manufactured and delivered abroad

but imported into the United States market by downstream customers … constitute an infringing

sale under § 271(a)”).

       108. Furthermore, Defendant Signify NV directly infringes the ’572 patent through its

direct involvement in the activities of other Defendants Signify China, Signify HK, Signify

Netherlands, and Signify Poland and other subsidiaries in the Signify Group, including Signify

NA, Genlyte, WiZ, and Cooper Lighting, including by Defendants’ selling and offering for sale

the Accused Products directly to other subsidiaries in the Signify Group, including Signify NA,

Genlyte, WiZ, and Cooper Lighting, and importing the Accused Products into the United States

for those entities. On information and belief, subsidiaries in the Signify Group, including Signify

NA, Genlyte, WiZ, and Cooper Lighting, conduct activities in the U.S. that constitute direct

infringement of the ’572 patent under 35 U.S.C. § 271(a) by making, offering for sale, selling,


PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                           54
Case 2:21-cv-00044-JRG Document 15 Filed 06/14/21 Page 55 of 68 PageID #: 152




and/or importing those Accused Products. Each Defendant is vicariously liable for this infringing

conduct of subsidiaries in the Signify Group, including Signify NA, Genlyte, WiZ, and Cooper

Lighting (under both the alter ego and agency theories) because, as an example and on

information and belief, parent company Signify NV, Defendants Signify China, Signify HK,

Signify Netherlands, and Signify Poland, and other subsidiaries in the Signify Group, including

Signify NA, Genlyte, WiZ, and Cooper Lighting, are essentially the same company, and the

Signify Defendants have the right and ability to control the infringing acts of subsidiaries in the

Signify Group, including Signify NA, Genlyte, WiZ, and Cooper Lighting, and the Signify

Defendants receive a direct financial benefit from the infringement of those subsidiaries.

       109. For example, the Signify Defendants infringe claim 1 of the ’572 patent via the

Accused Products such as Philips Lighting Smart Wi-Fi LED bulbs, WiZ bulbs (including bulbs,

candle bulbs, Reflector & Globe bulbs, and filament bulbs), WiZ Smart Plugs, WiZ LED Strips,

WiZ Motion Sensor, WiZmote, WiZ Smart Dimmer, Cooper Lighting’s Wi-Fi enabled products,

and BrightSite smart poles, which utilize IEEE 802.11 protocols.

       110. The Accused Products comprise a “secure wireless local area network (LAN)

device” as in claim 1. Each of the Accused Products complies with IEEE 802.11 standards. IEEE

802.11 is a standard for wireless connectivity for fixed, portable, and moving stations (“STAs”)

within a mobile area. See IEEE, supra.

       111. The Accused Products comprise a housing, a wireless transceiver carried by said

housing, and a medium access controller (MAC) carried by said housing. For example, by

complying with IEEE 802.11 standards, the Accused Products each represent a station (STA)

(i.e., a device with a housing) that contains a MAC and wireless physical layer (PHY) interface

transceivers.


PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                           55
Case 2:21-cv-00044-JRG Document 15 Filed 06/14/21 Page 56 of 68 PageID #: 153




       112. The Accused Products comprise a cryptography circuit carried by said housing and

connected to said MAC and said wireless transceiver for encrypting both address and data

information for transmission by at least adding a plurality of encrypting bits to both the address

and the data information, and for encrypting both the address and the data information upon

reception. For example, an 802.11-compliant device with a robust security network association

(RSNA) contains an enhanced data cryptographic encapsulation mechanism (i.e., a cryptography

circuit) with two types of data confidentiality and integrity protocols: the mandatory Cipher-block

Chaining Message authentication code Protocol (CCMP) and the optional Temporal Key

Integrity Protocol (TKIP). CCMP encrypts both address and plaintext (i.e., data) information and

adds temporal keys (i.e., encrypting bits) to both. TKIP likewise encrypts both address and

plaintext information and adds MIC keys (i.e., encrypting bits) to both. Both protocols decrypt

the information upon reception.

       113. The technology discussion above and the exemplary Accused Products provide

context for Plaintiff’s infringement allegations.

       114. Defendants further infringe the ’572 patent via 35 U.S.C. § 271(g) by selling,

offering to sell, and/or importing IoT and smart home devices, their components, and/or products

containing same, that are made by a process covered by the ’572 patent. On information and

belief, the infringing IoT and smart home devices, their components, and/or products containing

same are not materially changed by subsequent processes, and they are neither trivial nor

nonessential components of another product.

       115. Defendants further infringe based on the importation, sale, offer for sale, or use of

the Accused Products that are made from a process covered by the ’572 patent. To the extent that

Plaintiff made reasonable efforts to determine whether the patented processes of the ’572 patent


PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                           56
Case 2:21-cv-00044-JRG Document 15 Filed 06/14/21 Page 57 of 68 PageID #: 154




were used in the production of the Accused Products but was not able to so determine, the

Accused Products should be presumed by this Court to have been so made, pursuant to 35 U.S.C.

§ 295.

         116. At a minimum, the Signify Defendants have known of the ’572 patent at least as

early as the filing date of this complaint. In addition, the Signify Defendants have known about

the ’572 patent since at least March 12, 2018, when the Signify Defendants (under their previous

name as Philips Lighting) received a letter regarding infringement of the patent portfolio,

including the ’572 patent, related to wireless communication network products, which

specifically referenced the infringing use of IEEE 802 standards and included a list of Signify’s

infringing products.

         117. On information and belief, since at least the above-mentioned date when the Signify

Defendants were on notice of their infringement, the Signify Defendants have actively induced,

under U.S.C. § 271(b), their distributors, customers, subsidiaries, importers, and/or consumers that

import, purchase, or sell the Accused Products that include or are made using all of the limitations

of one or more claims of the ’572 patent to directly infringe one or more claims of the ’572 patent

by using, offering for sale, selling, and/or importing the Accused Products. Since at least the notice

provided on the above-mentioned date, the Signify Defendants do so with knowledge, or with

willful blindness of the fact, that the induced acts constitute infringement of the ’572 patent. Upon

information and belief, the Signify Defendants intend to cause, and have taken affirmative steps

to induce, infringement by distributors, importers, customers, subsidiaries, and/or consumers by at

least, inter alia, creating advertisements that promote the infringing use of the Accused Products,

creating and/or maintaining established distribution channels for the Accused Products into and

within the United States, manufacturing the Accused Products in conformity with U.S. laws and


PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                            57
Case 2:21-cv-00044-JRG Document 15 Filed 06/14/21 Page 58 of 68 PageID #: 155




regulations, distributing or making available instructions or manuals for these products to

purchasers and prospective buyers, testing IEEE 802.11 and/or ZigBee protocol features in the

Accused Products, and/or providing technical support, replacement parts, or services for these

products to purchasers in the United States. See, e.g., Smart mood lighting, PHILIPS HUE,

https://www.philips-hue.com/en-us/explore-hue/propositions/personal-mood-

lighting?origin=8rOWCaZO&pcrid=438137758935|mckv|

s8rOWCaZO_dc|plid||slid||pgrid|86572087888|ptaid|aud-517506575422:kwd-44175898474

|product||&gclid=EAIaIQobChMIuajvo7bC7gIVHCmzAB3gxwGZEAAYASAAEgK5yvD_Bw

E (last visited January 29, 2021) (“Control up to 10 lights in a single room with a Bluetooth-

enabled LED bulb and the Hue Bluetooth app”); Smart Lighting For Your Daily Living, WIZ,

https://www.wizconnected.com/en-US/consumer/, (last visited January 29, 2021) (“Take Absolute

Control: Get your Wi-Fi lights to do what you want and more”).

       118. On information and belief, despite having knowledge of the ’572 patent and

knowledge that they are directly and/or indirectly infringing one or more claims of the ’572 patent,

the Signify Defendants have nevertheless continued their infringing conduct and disregarded an

objectively high likelihood of infringement. The Signify Defendants’ infringing activities relative

to the ’572 patent have been, and continue to be, willful, wanton, malicious, in bad-faith,

deliberate, consciously wrongful, flagrant, characteristic of a pirate, and an egregious case of

misconduct beyond typical infringement such that Plaintiff is entitled under 35 U.S.C. § 284 to

enhanced damages up to three times the amount found or assessed.

       119. Stingray has been damaged as a result of the Signify Defendants’ infringing conduct

described in this Count. The Signify Defendants are thus jointly and severally liable to Stingray in

an amount that adequately compensates Stingray for the Signify Defendants’ infringements,


PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                          58
Case 2:21-cv-00044-JRG Document 15 Filed 06/14/21 Page 59 of 68 PageID #: 156




which, by law, cannot be less than a reasonable royalty, together with interest and costs as fixed

by this Court under 35 U.S.C. § 284.

                                            COUNT IV
                     (INFRINGEMENT OF U.S. PATENT NO. 7,616,961)

       120. Plaintiff incorporates paragraphs 1 through 119 herein by reference.

       121. Plaintiff is the assignee of the ’961 patent, entitled “Allocating channels in a mobile

ad hoc network,” with ownership of all substantial rights in the ’961 patent, including the right to

exclude others and to enforce, sue, and recover damages for past and future infringements.

       122. The ’961 patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code. The ’961 patent issued from U.S. Patent Application No.

10/134,862.

       123. The Signify Defendants have and continue to directly and/or indirectly infringe (by

inducing infringement) one or more claims of the ’961 patent in this judicial district and

elsewhere in Texas and the United States.

       124. On information and belief, the Signify Defendants design, develop, manufacture,

assemble, and market wireless lighting devices configured to utilize ZigBee protocols such as the

Accused Products (see How Philips Hue Works, PHILIPS HUE, supra), including via Signify’s

subsidiaries, such as Signify NA, Genlyte, WiZ, and Cooper Lighting, partners, distributors,

retailers, customers, and consumers.

       125. Defendants each directly infringe the ’961 patent via 35 U.S.C. § 271(a) by making,

offering for sale, selling, and/or importing the Accused Products, their components, and/or

products containing the same that incorporate the fundamental technologies covered by the ’961

patent to, for example, its alter egos, agents, intermediaries, distributors, importers, customers,


PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                          59
Case 2:21-cv-00044-JRG Document 15 Filed 06/14/21 Page 60 of 68 PageID #: 157




subsidiaries, and/or consumers. Furthermore, on information and belief, each Defendant sells and

makes the Accused Products outside of the United States, delivers those products to its customers,

distributors, and/or subsidiaries in the United States, or in the case that it delivers the Accused

Products outside of the United States it does so intending and/or knowing that those products are

destined for the United States and/or designing those products for sale in the United States, thereby

directly infringing the ’961 patent. See, e.g., Lake Cherokee Hard Drive Techs., L.L.C. v. Marvell

Semiconductor, Inc., 964 F. Supp. 2d 653, 658 (E.D. Tex. 2013) (denying summary judgment and

allowing presentation to jury as to “whether accused products manufactured and delivered abroad

but imported into the United States market by downstream customers … constitute an infringing

sale under § 271(a)”).

       126. Furthermore, Defendant Signify NV directly infringes the ’961 patent through its

direct involvement in the activities of other Defendants Signify China, Signify HK, Signify

Netherlands, and Signify Poland and other subsidiaries in the Signify Group, including Signify

NA, Genlyte, WiZ, and Cooper Lighting, including by Defendants’ selling and offering for sale

the Accused Products directly to other subsidiaries in the Signify Group, including Signify NA,

Genlyte, WiZ, and Cooper Lighting, and importing the Accused Products into the United States

for those entities. On information and belief, subsidiaries in the Signify Group, including Signify

NA, Genlyte, WiZ, and Cooper Lighting, conduct activities in the U.S. that constitute direct

infringement of the ’961 patent under 35 U.S.C. § 271(a) by making, offering for sale, selling,

and/or importing those Accused Products. Each Defendant is vicariously liable for this infringing

conduct of subsidiaries in the Signify Group, including Signify NA, Genlyte, WiZ, and Cooper

Lighting (under both the alter ego and agency theories) because, as an example and on

information and belief, parent company Signify NV, Defendants Signify China, Signify HK,


PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                           60
Case 2:21-cv-00044-JRG Document 15 Filed 06/14/21 Page 61 of 68 PageID #: 158




Signify Netherlands, and Signify Poland, and other subsidiaries in the Signify Group, including

Signify NA, Genlyte, WiZ, and Cooper Lighting, are essentially the same company, and the

Signify Defendants have the right and ability to control the infringing acts of subsidiaries in the

Signify Group, including Signify NA, Genlyte, WiZ, and Cooper Lighting, and the Signify

Defendants receive a direct financial benefit from the infringement of those subsidiaries.

         127. For example, the Signify Defendants infringe claim 24 of the ’961 patent via the

Accused Products such as Philips Hue Bridge, Philips Hue lighting (including bulbs, lightstrips,

recessed lights, ceiling lights, spot lights, path lights, and pendant lights), Philips Interact Pro

Gateway, Philips CoreLine Downlight, Philips CoreLine Panel, Philips CoreLine Recessed,

Philips CoreLine SlimDownlight, Philips CoreLine Surface-mounted, Philips CoreLine

Waterproof, Philips MasterConnect LEDtub EM/Mains T8, Philips OCC Sensor IA CM IP42

WH, and Philips UID8450/10 ZGP Switch Dim 2B, which utilize ZigBee protocols.

         128. The Accused Products implement the “method for dynamic channel allocation in a

mobile ad hoc network comprising a plurality of wireless mobile nodes and a plurality of wireless

communication links connecting the plurality of wireless mobile nodes together over a plurality

of separate channels at different frequencies” of claim 1. Each of the Accused Products utilizes

ZigBee protocols. ZigBee protocols are based on the IEEE 802.15.4 standard and involve

communication between two or more devices on a wireless channel. See THE ZIGBEE ALLIANCE,

supra.

         129. The Accused Products, at each node, monitor link performance on a first channel,

link performance being based upon at least one quality of service (QoS) threshold. For example,

by utilizing Zigbee protocols, each of the Accused Products is configured to monitor the

performance of a channel in use based on its energy measurement (i.e., a QoS threshold).


PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                            61
Case 2:21-cv-00044-JRG Document 15 Filed 06/14/21 Page 62 of 68 PageID #: 159




       130. The Accused Products, at each node, scout one or more other available separate

channels at different frequencies when the monitored link performance on the first channel falls

below the QoS threshold by at least switching to a second separate channel at a different

frequency, broadcasting a channel activity query to determine link performance for the second

separate channel, and processing replies to the channel activity query to determine the link

performance for the second separate channel. For example, by utilizing ZigBee protocols, each

of the Accused Products can become the Network Channel Manager within its network, which

enables it to receive (i.e., scout) network interference reports and change the channel (i.e., switch)

when interference is detected (i.e., falling below the QoS threshold). The same command can

scan and produce an interference report (i.e., broadcast channel activity and determine link

performance) for the newly-switched channel.

       131. The Accused Products, at each node, update respective channel activity for the first

and second separate channels at different frequencies based upon the processed replies. For

example, by utilizing ZigBee protocols, the network manager of a local node like the Accused

Products updates channel activity by discontinuing transmission on one channel and switching to

a new channel.

       132. The technology discussion above and the exemplary Accused Products provide

context for Plaintiff’s infringement allegations.

       133. At a minimum, the Signify Defendants have known of the ’961 patent at least as

early as the filing date of this complaint. In addition, the Signify Defendants have known about

the ’961 patent since at least March 12, 2018, when the Signify Defendants (under their previous

name as Philips Lighting) received a letter regarding infringement of the patent portfolio,

including the ’961 patent, related to wireless communication network products, which


PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                              62
Case 2:21-cv-00044-JRG Document 15 Filed 06/14/21 Page 63 of 68 PageID #: 160




specifically referenced the infringing use of ZigBee standards and included a list of Signify’s

infringing products.

       134. On information and belief, since at least the above-mentioned date when the Signify

Defendants were on notice of their infringement, the Signify Defendants have actively induced,

under U.S.C. § 271(b), their distributors, customers, subsidiaries, importers, and/or consumers that

import, purchase, or sell the Accused Products that include or are made using all of the limitations

of one or more claims of the ’961 patent to directly infringe one or more claims of the ’961 patent

by using, offering for sale, selling, and/or importing the Accused Products. Since at least the notice

provided on the above-mentioned date, the Signify Defendants do so with knowledge, or with

willful blindness of the fact, that the induced acts constitute infringement of the ’961 patent. Upon

information and belief, the Signify Defendants intend to cause, and have taken affirmative steps

to induce, infringement by distributors, importers, customers, subsidiaries, and/or consumers by at

least, inter alia, creating advertisements that promote the infringing use of the Accused Products,

creating and/or maintaining established distribution channels for the Accused Products into and

within the United States, manufacturing the Accused Products in conformity with U.S. laws and

regulations, distributing or making available instructions or manuals for these products to

purchasers and prospective buyers, testing IEEE 802.11 and/or ZigBee protocol features in the

Accused Products, and/or providing technical support, replacement parts, or services for these

products to purchasers in the United States. See, e.g., Smart mood lighting, PHILIPS HUE,

https://www.philips-hue.com/en-us/explore-hue/propositions/personal-mood-

lighting?origin=8rOWCaZO&pcrid=438137758935|mckv|

s8rOWCaZO_dc|plid||slid||pgrid|86961087888|ptaid|aud-517506575422:kwd-44175898474

|product||&gclid=EAIaIQobChMIuajvo7bC7gIVHCmzAB3gxwGZEAAYASAAEgK5yvD_Bw


PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                            63
Case 2:21-cv-00044-JRG Document 15 Filed 06/14/21 Page 64 of 68 PageID #: 161




E (last visited January 29, 2021) (“Control up to 10 lights in a single room with a Bluetooth-

enabled LED bulb and the Hue Bluetooth app”); Smart Lighting For Your Daily Living, WIZ,

https://www.wizconnected.com/en-US/consumer/, (last visited January 29, 2021) (“Take Absolute

Control: Get your Wi-Fi lights to do what you want and more”).

       135. On information and belief, despite having knowledge of the ’961 patent and

knowledge that they are directly and/or indirectly infringing one or more claims of the ’961 patent,

the Signify Defendants have nevertheless continued their infringing conduct and disregarded an

objectively high likelihood of infringement. The Signify Defendants’ infringing activities relative

to the ’961 patent have been, and continue to be, willful, wanton, malicious, in bad-faith,

deliberate, consciously wrongful, flagrant, characteristic of a pirate, and an egregious case of

misconduct beyond typical infringement such that Plaintiff is entitled under 35 U.S.C. § 284 to

enhanced damages up to three times the amount found or assessed.

       136. Stingray has been damaged as a result of the Signify Defendants’ infringing conduct

described in this Count. The Signify Defendants are thus jointly and severally liable to Stingray in

an amount that adequately compensates Stingray for the Signify Defendants’ infringements,

which, by law, cannot be less than a reasonable royalty, together with interest and costs as fixed

by this Court under 35 U.S.C. § 284.

                                         CONCLUSION
       137. Plaintiff is entitled to recover from Defendants the damages sustained by Plaintiff

as a result of Defendants’ wrongful acts in an amount subject to proof at trial, which, by law,

cannot be less than a reasonable royalty, together with interest and costs as fixed by this Court.

       138. Plaintiff has incurred and will incur attorneys’ fees, costs, and expenses in the

prosecution of this action. The circumstances of this dispute may give rise to an exceptional case

within the meaning of 35 U.S.C. § 285, and Plaintiff is entitled to recover its reasonable and
PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                              64
Case 2:21-cv-00044-JRG Document 15 Filed 06/14/21 Page 65 of 68 PageID #: 162




necessary attorneys’ fees, costs, and expenses.

                                         JURY DEMAND
       139. Plaintiff hereby requests a trial by jury pursuant to Rule 38 of the Federal Rules

of Civil Procedure.

                                      PRAYER FOR RELIEF
       140. Plaintiff requests that the Court find in its favor and against Defendants, and that

the Court grant Plaintiff the following relief:

        1. A judgment that Defendants have infringed the Asserted Patents as alleged herein,

            directly and/or indirectly by way of inducing infringement of such patents;

        2. A judgment for an accounting of damages sustained by Plaintiff as a result of the acts

            of infringement by Defendants;

        3. A judgment and order requiring Defendants to pay Plaintiff damages under 35 U.S.C.

            § 284, including up to treble damages as provided by 35 U.S.C. § 284, and any

            royalties determined to be appropriate;

        4. A judgment and order requiring Defendants to pay Plaintiff pre-judgment and post-

            judgment interest on the damages awarded;

        5. A judgment and order finding this to be an exceptional case and requiring Defendants

            to pay the costs of this action (including all disbursements) and attorneys’ fees as

            provided by 35 U.S.C. § 285; and

        6. Such other and further relief as the Court deems just and equitable.




PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                                        65
Case 2:21-cv-00044-JRG Document 15 Filed 06/14/21 Page 66 of 68 PageID #: 163




PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                    66
Case 2:21-cv-00044-JRG Document 15 Filed 06/14/21 Page 67 of 68 PageID #: 164




Dated: June 14, 2021                     Respectfully submitted,

                                         /s/Jeffrey R. Bragalone by permission
                                         Wesley Hill
                                         Jeffrey R. Bragalone (lead attorney)
                                         Texas Bar No. 02855775
                                         Terry A. Saad
                                         Texas Bar No. 24066015
                                         Marcus Benavides
                                         Texas Bar No. 24035574
                                         Hunter S. Palmer
                                         Texas Bar No. 24080748
                                         BRAGALONE OLEJKO SAAD PC
                                         2200 Ross Avenue
                                         Suite 4600W
                                         Dallas, TX 75201
                                         Tel: (214) 785-6670
                                         Fax: (214) 785-6680
                                         jbragalone@bosfirm.com
                                         tsaad@bosfirm.com
                                         mbenavides@bosfirm.com
                                         hpalmer@bosfirm.com

                                         Wesley Hill
                                         Texas Bar No. 24032294
                                         WARD, SMITH, & HILL, PLLC
                                         P.O. Box 1231
                                         Longview, TX 75606
                                         Tel: (903) 757-6400
                                         Fax: (903) 757-2323
                                         wh@wsfirm.com

                                         ATTORNEYS FOR PLAINTIFF
                                         STINGRAY IP SOLUTIONS, LLC




PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                          67
Case 2:21-cv-00044-JRG Document 15 Filed 06/14/21 Page 68 of 68 PageID #: 165




                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing PLAINTIFF’S FIRST AMENDED

COMPLAINT FOR PATENT INFRINGEMENT was filed electronically in compliance with Local

Rule CV-5(a). Therefore, this document was served on all counsel who are deemed to have

consented to electronic service on June 14, 2021.

                                                    /s/ Wesley Hill




PLAINTIFF’S FIRST AMENDED COMPLAINT
FOR PATENT INFRINGEMENT                                                              68
